EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Johnson on 5/24/2022.

IN THE CLAIMS:
6. (Canceled)

9. (Currently Amended) A nacelle, comprising: 
a pylon; and 
a translating inlet assembly comprising: 
a first portion; 
a second portion configured to translate relative to the first portion; 
a track located in the first portion and coupled to the pylon; 
a rail coupled to the second portion and configured to translate along the track, wherein the rail and the track form a load bearing component configured to transfer inertial loads experienced by the second portion to the pylon; 
a first actuator coupled to the rail and configured to drive the rail along the track; 
a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion; and 
an electrical conduit located through a channel defined by at least one of the rail or the guide rod.

11. (Canceled)

12. (Currently Amended) The nacelle of claim [[11]]9, further comprising a second actuator operationally coupled to the guide rod.

14. (Canceled)

15. (Currently Amended) The nacelle of claim [[11]]9, wherein the translating inlet assembly further comprises a support strut located within the first portion and configured to support the guide rod.

17. (Currently Amended) A propulsion system, comprising: 
a gas turbine engine; 
a pylon mounted to the gas turbine engine; and 
a translating inlet assembly located forward of the gas turbine engine, the translating inlet assembly comprising: 
a first portion; 
a second portion configured to translate relative to the first portion; 
a track located in the first portion and coupled to the pylon; 
a rail coupled to the second portion and configured to translate along the track, wherein the rail and the track form a load bearing component configured to transfer inertial loads experienced by the second portion to the pylon; 
a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion; 
an electrical conduit located through a channel defined by at least one of the rail or the guide rod; 
a first actuator operationally coupled to the rail, wherein the first actuator is configured to drive the rail along the track; and 
a controller in operable communication with the first actuator and configured to send actuation commands to the first actuator, wherein the controller is configured to locate the second portion a first axial distance from the first portion during a first flight condition and is further configured to locate the second portion a second axial distance from the first portion during a second flight condition, the second axial distance being greater than the first axial distance, and wherein at the second axial distance an airflow gap is formed between the first portion and the second portion such that air may flow through the airflow gap and into the gas turbine engine.

18. (Canceled)

20. (Currently Amended) The propulsion system of claim [[18]]17, wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator.

Election/Restrictions
Claims 1, 3-4, 7-9, 12, 15-17, 19-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/1/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-3 is withdrawn.  Claims 4, 12, and 19, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 7-9, 12, 15-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion and an electrical conduit located through a channel defined by at least one of the rail or the guide rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741